DETAILED ACTION
This Office Action is in response to the filing of the application on 5/21/2019. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-20 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 2 and 8-9 fail to comply with 37 CFR 1.84(h)(1) where an exploded view must show the components embraced by a bracket to show the connection between them.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11 is objected to for failing to end with a period. Examiner suggests adding a period to the end of claim 11 to properly designate it as a complete sentence.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the base" in lines 2, 3, 5, and 6.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear which base is being referred to.
Claim 14 recites the limitation "the base" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear which base is being referred to.
Claim 15 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear which base is being referred to.
Claim 16 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear which base is being referred to.
Claim 18 recites the limitation "the base" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear which base is being referred to.
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 11-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Potharaju et al. (US Pat. 9,579,480) in view of Tang et al. (US Pat. 9,821,135).
Regarding claim 1, Potharaju discloses an atomizer (integrated unit 6 formed of breathing unit 7 and humidification unit 31 in Figs. 3-4), comprising a shell (see the external casing around breathing unit 7 in Fig. 6), an electronic system (control circuitry 300 in Fig. 7Z) and a heating body (heater base 23 in Fig. 7), wherein the heating body comprises an atomization piece of a flat structure (see heater base 23 in Fig. 7, which is made of a heating plate 23 which assists in an atomization of water into a vapor; see Col. 9 lines 50-60), the shell is provided with a receiving chamber (see compartment 11 in Fig. 4), the atomization piece is matched with a bottom of the receiving chamber in shape and is laid at the bottom of the receiving chamber in a sealing manner (see Fig. 7 where the heater plate 23 is at the bottom of compartment 11 and seals the bottom of humification chamber 12 against compartment 11), the bottom of the receiving chamber is hollowed out to form a through hole (see Figs. 7-8 where a through-hole is formed within the compartment 11, following along a flow path from inlet 101, through curved path 505, to chamber 120, which then leads to the humification chamber 12, and thus the compartment 11 which is hollow has a hole formed through the channel via inlet 101), the heating body is exposed out of the through hole (heater base 23 in Fig. 7 is located at the bottom of compartment 11, and thus exposed to some part of the compartment 11 and the flow path contained therein), and the electronic system is arranged in the shell and is electrically connected with the heating body (see Col. 12 lines 1-28, where control circuitry 300 as seen in Fig. 7 can alter the heating body output, and thus is electrically connected to it).
Potharaju lacks a detailed description of the heating body comprising a heating film attached to a bottom surface of the atomization piece. 
However, Tang teaches a similar device for heating and vaporizing water to deliver to a user, where the heating element can be made of a thin film of copper foil (see Col. 2 lines 20-32 and Col. 9 lines 11-26 where the heating element is a thin printed pattern of copper foil, being a known material with electrical resistance for converting electricity to heat). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heater base of Potharaju to have a copper foil heating element printed on it as a film as taught by Tang, as it would be a simple substitution of one type of electrically induced heating element for another, with the benefit of allowing for changing the pattern of the foil to induce different heat transfer (Tang; see Col. 2 lines 25-32).
Regarding claim 2, the modified Potharaju device has a metal heat-conduction layer is laid on an inner wall of the receiving chamber (Tang; the copper foil heating layer as seen in Col. 9 lines 11-26, replacing the heater base 23 in Fig. 7 of Potharaju and is thus against a bottom wall of the compartment 11) and an outer edge of the atomization piece in a sealing manner (Potharaju; see Fig. 7 where the heater base 23, as modified to be a copper foil in view of Tang, abuts against the heater plate at 23 which is the atomization piece, and thus sealingly interacts with it by virtue of being attached).
Regarding claim 3, the modified Potharaju device has the metal heat-conduction layer is a copper foil layer (Tang; see Col. 9 lines 11-26).
Regarding claim 4, the modified Potharaju device has a heat-conduction cup is arranged in the receiving chamber of the shell (Potharaju; see humidification chamber 12 with lid 32 in Fig. 7), and the atomization piece is attached to a bottom surface of the heat-conduction cup (Potharaju; where the heater plate 23 of the heat mechanism attaches to the bottom of humidification chamber 12 in Fig. 7).
Regarding claim 5, the modified Potharaju device has an outer wall of the heat-conduction cup is matched with an inner wall of the receiving chamber (Potharaju; see Fig. 7 where the outer walls of humidification chamber 12 match with interior walls of compartment 11 into which it fits).
Regarding claim 6, the modified Potharaju device has the heat-conduction cup is detachably installed in the receiving chamber of the shell (Potharaju; see Fig. 6 where humidification chamber 12 is removable from the compartment 11; see also Col. 21 lines 7-10).
Regarding claim 7, the modified Potharaju device has the heat-conduction cup is provided with first installation structures (Potharaju; see lugs 27 in Fig. 6), the receiving chamber of the shell is provided with second installation structures (Potharaju; see slots 26 in Fig. 6), and the heat-conduction cup is installed in the receiving chamber through the cooperation between the first installation structures of the heat-conduction cup and the second installation structures of the receiving chamber (Potharaju; see slots 26 and lugs 27 which interact with one another to lock the lid 32 in place with unit 6; see also Col. 10 lines 30-40).
Regarding claim 11, the modified Potharaju device has wherein the atomization piece and receiving chamber are connected through integrated filling formation (Potharaju; see Figs. 6-7 where humidification chamber 12, heater base 23, and compartment 11 are connected to one another as part of a formation. Note: the term “integrated filling formation” is ill-defined and as best understood means that the components are connected with one another, as seen in [0051] and [0071] of the Applicant’s specification).
Regarding claim 12, the modified Potharaju device has the atomization piece.
The modified Potharaju device lacks a detailed description of the atomization piece is a ceramic atomization piece.
However, Tang further teaches that the atomization piece/ heater can use a thermally conductive laminate layer made of ceramic (see Col. 8 lines 4-23).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomization piece of the modified Potharaju device to be made of ceramic as taught by Tang, as it would be a simple matter of design choice for one of ordinary skill in the art to choose a well known electrically insulating dielectric material such as ceramic to be used.
Regarding claim 13, the modified Potharaju device has the shell comprises a base (Potharaju; see the sides of the shell of the breathing unit in Fig. 6, forming a base for the device), an annular connecting base (Potharaju; the bottom of the breathing unit in Fig. 7 which is substantially annular in shape as the edges curl upwards to form a ring-like base member) and an atomizer base (Potharaju; the base and sidewalls of humidifier chamber 12, and the annular ring member that includes slots 26 in Fig. 6), the base is provided with a receiving cavity (Potharaju; within the shell in Fig. 7 is the cavity formed where circuitry 300 resides), an opening penetrating through the receiving cavity is formed in an upper portion of the base (Potharaju; the opening where control knob 8 penetrates through the shell and to the cavity where circuitry 300 resides), the receiving chamber is formed in the atomizer base which is fixedly connected to the opening of the base through the annular connecting base (Potharaju; see Fig. 6 where the upper section of the cavity which holds circuitry 300 is defined by the base of humidification chamber 12, and the components are fixedly connected to one another when locked into place such that the humidification chamber is fixedly connected to the control knob 8, and the annular connecting base at the bottom of the shell helps hold the device together), and the electronic system is arranged in the receiving cavity of the base (Potharaju; see Fig. 7 where the circuitry 300 in located within the cavity section of the shell).
Regarding claim 19, the modified Potharaju device has wherein clamping grooves are concavely formed in an outer wall of the atomizer base (Potharaju; see Fig. 6 where slots 26 are formed in an outer wall of the connection with humidification chamber 12).
Regarding claim 20, the modified Potharaju device has a switch button is arranged on the shell and is connected with the electronic system (Potharaju; button 61 in Fig. 14 which is part of control knob 8 in Fig. 6 which connects to and interacts with circuitry 300; see also Col. 11 lines 20-30).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Potharaju in view of Tang as applied to claim 7 above, and further in view of Lin (US Pat. 10,201,188).
Regarding claim 8, the modified Potharaju device has wherein the first installation structures are second connectors arranged on the outer wall of the heat-conduction cup (Potharaju; lugs 27 in Fig. 6), and the second installation structures are clamping grooves formed in the inner wall of the receiving chamber (Potharaju; slots 26 in Figs. 6-7); each clamping groove having a second horizontal groove connected (Potharaju; see the shape of slots 26 in Fig. 6, which are elongated by a horizontal groove in the slot); and the second connectors are inserted via the grooves to be clamped into the second horizontal grooves (Potharaju; see Fig. 6 where lugs 27 enter the slots 26 to be clamped into the horizontal groove therein).
The modified Potharaju device lacks a detailed description of the clamping groove being L-shaped, with each said clamping groove comprises a second vertical groove penetrating through an upper end face of an atomizer base and connected to the second horizontal groove.
However, Lin teaches a connection between housing parts of a similar atomization system, where the clamping groove is in an L-shape (L-shaped groove 423 in Figs. 3-4), having a vertical groove (vertical groove 4231 in Figs. 3-4) and a horizontal groove (horizontal groove 4232 in Figs. 3-4), such that the vertical groove and horizontal groove connect to one another though the shell of the frame they are attached to, and where a rib is included in the horizontal groove (see lug 4233 in Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking slot and lug of the modified Potharaju device to be L-shaped with a rib member as taught by Lin, as it would be a simple substation for one shape of locking arrangement for another, with the befit of L-shaped locking arrangements forming a tight connection (Lin; see Col. 1 lines 55-62).
Regarding claim 9, the modified Potharaju device has wherein limiting slots matched with the second connectors are formed in tail ends of the second horizontal grooves (Lin; see the far end of the horizontal groove 4232 in Fig. 4 which limits the distance the matching lug can horizontally travel), limiting ribs protruding out of bottoms of the second horizontal grooves are arranged at middle positions of the second horizontal grooves (Lin; see lug 4233 in Fig. 4 which is in the horizontal groove), and under the effect of an external force, the second connectors surmount the limiting ribs to be clamped in the limiting slots of the second horizontal grooves (Lin; see Fig. 4 where force is required to push protrusion 52 (see Fig. 12) which is analogous to the lugs 27 in Fig. 6 of Potharaju, past the lug 4233 in Fig. 4 of Lin in order to lock it into place).
Regarding claim 10, the modified Potharaju device has wherein openings, penetrating through the upper end face of the atomizer base, of the second vertical grooves are open (Lin; see Figs. 3-4 where the top of the vertical groove 4231 penetrates upward from a shell (being analogous to the humidification chamber 12 in Potharaju) such that is penetrates upward and is open).
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Potharaju in view of Tang as applied to claim 13 above, and further in view of Andel et al. (US Pat. 8,253,076).
Regarding claim 14, the modified Potharaju device has a base.
The modified Potharaju device lacks a detailed description of the base is provided with heat dissipation slots.
However, Andel teaches a similar device for heating and atomizing a liquid, where a base of the device contains a plurality of heat dissipation slots (see apertures 132 in Fig. 7 and air exhausts 168 in Fig. 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and shell of the modified Potharaju device to have a plurality of heat dissipation slots as taught by Andel, as it would provide cool air and release hot air to help prevent overheating of electrical components (Andel; see Col. 6 lines 40-65).
Regarding claim 15, the modified Potharaju device has wherein the number of the heat dissipation slots is more than one, and the heat dissipation slots are annularly arrayed on the base (Andel; see Fig. 8 air exhausts 168 which are annularly arrayed along the base of the device, and there are multiple of them).
Regarding claim 16, the modified Potharaju device has wherein barrier parts are integrally formed at positions, directly facing the heat dissipation slots (Andel; see Fig. 8 where struts 169, and flanges 160 and 166 form barriers and bound the heat dissipation slots, thus facing them), of the base, and each said barrier part is provided with a lateral opening (Andel; see Fig. 5 where air exhausts 168 receive air from a lateral opening just below flow arrow 198).
Regarding claim 17, the modified Potharaju device has  wherein each said barrier part is further provided with an arc-shaped inner wall located between the corresponding heat dissipation slot and the lateral opening of the barrier part (Andel; see flange 166 in Figs. 5 and 8 which is an arc-shaped inner wall of the barrier).
Regarding claim 18, the modified Potharaju device has wherein the base is composed of a lower cover and an upper cover (Potharaju; see Figs. 6-7 where shell of the unit 7 is formed from an upper section and a lower section of the shell), the receiving cavity is defined by the lower cover and the upper cover jointly (Potharaju; see Fig. 7 where the cavity which contains the circuitry 300 is bounded below by the lower section of the shell and bounded above by the upper section of the shell), the opening is formed in the upper cover (Potharaju; where the opening for control knob 8 is bounded on its upper end by the upper section of the shell housing), and the heat dissipation slots are formed in the lower cover (Andel; see Fig. 7 apertures 132 which are formed in a lower section of the shell).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Row et al. (US Pub. 2010/0147299), Andel et al. (US Pub. 2009/0107980), Mayer et al. (US Pat. 9,545,493), and Esaki et al. (US Pat. 8,286,629) are cited to show structures of similar atomization devices and/or connections between their components. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785